845 A.2d 199 (2004)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Alton BROWN, Petitioner.
Supreme Court of Pennsylvania.
February 24, 2004.

ORDER
PER CURIAM.
AND NOW, this 24th day of February, 2004, the Petition for Allowance of Appeal is hereby granted. The order of the Superior Court is vacated and the matter is remanded to the trial court pursuant to Commonwealth v. Grazier, 552 Pa. 9, 713 A.2d 81 (Pa.1998) to make an on-the-record determination as to whether Petitioner's waiver of his right to counsel in filing his first PCRA petition is knowing, intelligent and voluntary.